Title: To Thomas Jefferson from Charles Willson Peale, 21 January 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Jany 21st. 1806.
                        
                        It is with reluctance that I offer a word in favor of any Person desireous of getting into Office, but in the
                            instance which I am about to intrude on your notice, my duty as well inclination prompts me to serve a brother of my late
                            Wife—Mr. Philip DePeyster of New York writes me that he is desireous of being appointed Consul in the Island of Curaco
                            vacant by the death of Mr. Philips about 3 years past—
                        Mr. DePeyster was breed to the merchantile business, he speaks french fluently, low dutch and the spanish
                            language he can make himself understood—as he spent several months in those countries a few years past. Several of Mr.
                            Philip DePeysters relations have resided in Curaco and were much respected there, but as his family connections, and his
                            capacity must be well known to Doctr Michel, and perhaps to other delagates from New York, therefore if you please to
                            make enquiry of them, I beleive they will deem him worthy of the office he solicits. And he writes me that he has inquired
                            what are duties attached to it, and thinks he can serve his countrymen—he says he is recommended by Mrs. Dewit Clinton
                            G. S. Mumford and others, which has been forwarded to the Vice President, therefore I will not longer intrude on your
                            precious moments, but subscribe myself with much esteem your obliged friend
                        
                            C W Peale.
                        
                        
                            PS: We are progressing with the Polygraphs for Tripoli as fast as I can without your particular
                                directions—If I knew that you would approve of the small size I should have the whole carried on together, otherwise
                                I think it most advisable to make the Majogany part of one having 17 Inches within the Gallows and send this forward for your inspection.
                        
                    